          Case 6:18-cv-00372-ADA Document 69 Filed 09/07/19 Page 1 of 6



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                       WACO DIVISION

FINTIV, INC.,                                    §
                                                 §   Civil Action No.: 6:18-CV-372-ADA
                                                 §
               Plaintiff,                        §
                                                 §          JURY TRIAL DEMANDED
v.                                               §
                                                 §
APPLE INC.,                                      §
                                                 §
               Defendant.                        §


DEFENDANT APPLE INC.’S POST-HEARING BRIEF IN SUPPORT OF ITS MOTION
       TO TRANSFER VENUE UNDER 28 U.S.C. § 1404(a) (DKT. NO. 40)

     Last week, the Court held a hearing on Apple’s motion to transfer venue pursuant to 28

U.S.C. § 1404(a) to the Northern District of California. See Dkt. Nos. 40 (“Motion”), 45

(“Opposition”), and 52 (“Reply”). At that hearing, Fintiv relied heavily on the proposition that

courts must “draw all reasonable inferences and resolve factual conflicts in favor of the non-

moving party” within the context of a disputed transfer motion under § 1404(a). See, e.g., Ex. A,

Fintiv slides 6 and 18; Ex. B, Hearing Tr. at 33:11-14, 38:15-39:11; 43:12-44:7; 63:1-11; 69:23-

70:6. Because that asserted legal principle did not display itself prominently in the briefing, and

because the Court asked about it at the hearing, Apple submits this supplemental response to

assist the Court in understanding the genesis and proper application of this well-known legal

principle.1


1
  In a footnote in its opposition brief (Dkt. No. 45), Fintiv cited Weatherford Tech. Holdings,
LLC v. Tesco Corp., No. 2:17-CV-00456-JRG, 2018 WL 4620636, at *2 (E.D. Tex. May 22,
2018) (and two other EDTX cases) for the proposition that “when deciding a motion to transfer
venue under § 1404(a), the court may consider undisputed facts outside of the pleadings such as
affidavits or declarations but it must draw all reasonable inferences and resolve factual conflicts
in favor of the non-moving party.” Opposition, fn. 2 (also citing Potter v. Cardinal Health 200,
LLC., No. 2:19-CV-00007-JRG, 2019 WL 2150923, at *2 (E.D. Tex. May 16, 2019) and CXT



                                                 1
          Case 6:18-cv-00372-ADA Document 69 Filed 09/07/19 Page 2 of 6




     The § 1404(a) convenience analysis invokes the Court’s discretionary powers to answer an

equitable question (viz., a convenience transfer) by weighing the evidence before it, and when

properly weighed, as outlined in Apple’s briefing and at the hearing, the only reasonable

conclusion is that the case should be transferred to California. The § 1404(a) convenience

analysis does not, as Fintiv suggests, require drawing all reasonable inferences and resolving

factual conflicts in favor of the plaintiff, and Apple submits that reliance on Weatherford as cited

by Fintiv in the § 1404(a) context would be misplaced.

     The language cited by Fintiv from Weatherford has its roots in Rule 12(b)(3) jurisprudence

concerning improper venue. The Weatherford case cites and paraphrases Sleepy Lagoon, Ltd. v.

Tower Group, Inc., 809 F. Supp. 2d 1300, 1306 (N.D. Okla. 2011), which relies on United States

v. Gonzales & Gonzales Bonds and Ins. Agency, Inc., 677 F.Supp.2d 987, 991 (W.D. Tenn.

2010). The Sleepy Lagoon and Gonzales cases each dealt with situations where the defendant

filed both an improper venue motion under Rule 12(b)(3) and a motion to transfer under

§ 1404(a). Thus, it is understandable why those decisions may have referenced the Rule 12(b)(3)

standard in the legal standard section which also addressed § 1404(a) convenience transfers. The

Gonzales decision, however, cites Gone to the Beach, LLC v. Choicepoint Servs., Inc., 434

F.Supp.2d 534, 537 (W.D. Tenn. 2006), which says, in the context of a § 12(b)(3) motion with

no corresponding § 1404(a) motion, that “[t]he Court may examine facts outside the complaint
but must draw all reasonable inferences and resolve factual conflicts in favor of the plaintiff.”

     This principle, that courts must “draw all reasonable inferences and resolve factual

conflicts in favor of the non-moving party,” is well-established in the context of deciding

motions that could summarily dispose of a claim or cause of action (e.g., motions to dismiss

under Rule 12(b)(6)) or motions which primarily concern legal issues dealing with a court’s

constitutional or statutory authority to hear a case (e.g., Rule 12 motions dealing with


Sys., Inc. v. Container Store, Inc., No. 2:18-CV-00173-RWS-RSP, 2019 WL 1506015, at *1
(E.D. Tex. Apr. 5, 2019)). This issue was otherwise not addressed in the briefing.



                                                 2
          Case 6:18-cv-00372-ADA Document 69 Filed 09/07/19 Page 3 of 6




jurisdiction, improper venue, etc.). See, e.g., Romak USA, Inc. v. Rich, 384 F.3d 979, 983 (8th

Cir. 2004) (When considering a 12(b)(1) motion to dismiss for lack of personal jurisdiction, “we

must view the evidence in the light most favorable to [the non-movant] and resolve factual

conflicts in its favor ….”); McLin v. Ard, 866 F.3d 682, 688 (5th Cir. 2017) (on a 12(b)(6)

motion the court “draw[s] all reasonable inferences in favor of the nonmoving party, and view[s]

all facts and inferences in the light most favorable to the nonmoving party” (quotations

omitted)); Murphy v. Schneider Nat’l, Inc., 362 F.3d 1133, 1138 (9th Cir. 2003) (“in the context

of a Rule 12(b)(3) motion…the trial court must draw all reasonable inferences in favor of the

non-moving party and resolve all factual conflicts in favor of the non-moving party”). This

standard makes sense in this context where the relief requested by the motion is dismissal of the

case or a cause of action.

     But this principle should have no role in the context of considering the § 1404(a)

convenience factors. Apple contends that decisions otherwise noted above wrongly transposed

this legal principle as cited in Weatherford into the 1404(a) analysis. Section 1404(a), instead,

requires courts to exercise their equitable powers and weigh the evidence related to convenience,

not merely rule in favor of the non-movant whenever a purported factual dispute exists; circuit

courts consistently indicate this is so. See, e.g., In re Fusion-Io, Inc., 489 F. App’x 465, 465-66

(Fed. Cir. 2012) (denying a mandamus petition because granting it would “bypass the district
court’s weighing of the facts and considerations relevant to its transfer motion” where the district

court had not “address[ed] the merits of the motion for transfer”); In re Telular Corp., 319 F.

App’x 909, 912 (Fed. Cir. 2009) (denying mandamus because “[t]he district court weighed

competing positions which were reasonably supported by the facts”). Indeed, the Ninth Circuit

recognized the importance of weighing the evidence in Fisher v. Las Vegas Hilton Corp., 47 F.

App’x 824, 826-27 (9th Cir. 2002) where, in affirming case transfer, the court stated that “[t]he

district court [] carefully parsed the evidence within each of eight identified factors it considered,

issuing a 27-page opinion justifying its decision to transfer the case.” Fischer v. Las Vegas
Hilton Corp., 47 F. App’x 824, 826 (9th Cir. 2002). Going on, the Ninth Circuit panel explains


                                                  3
         Case 6:18-cv-00372-ADA Document 69 Filed 09/07/19 Page 4 of 6




that, “[i]n particular, it considered and weighed the evidence concerning witness convenience

and found that ‘Defendants have sufficiently shown that they have at least a dozen potential

material witnesses in the District of Nevada.’ Of plaintiff's California witnesses, the court noted

that several of them appeared to have no knowledge about the specific issues important to this

case. … The district court’s reasons are sufficient to support its exercise of discretion in

transferring the case.” Id. District courts are in accord. See, e.g., Enigma Software Group USA,

LLC v. Malwarebytes Inc., 260 F. Supp. 3d 401, 404 fn.1 (S.D.N.Y. 2017) (listing the standards

for 12(b)(2) and 12(b)(6) motions, and then distinguishing and applying the proper standard for a

1404(a) motion and noting that “on a motion to transfer venue [under § 1404(a)], the Court may

consider factual submissions, including declarations”); McNair v. Monsanto Co., 279 F. Supp. 2d

1290, 1302-05 (M.D. Ga. 2003) (allowing discovery and then reviewing the evidence to

determine whether the plaintiffs had, in fact, signed a contract relevant to the transfer analysis);

MEC Res., LLC v. Apple, Inc., 269 F. Supp. 3d 218, 222 (D. Del. 2017) (“Parsing through sworn

facts, we carefully consider whether another venue is more appropriate to timely resolve a

dispute over property created in California or Taiwan between citizens from states other than

Delaware.”); Kilbourne v. Apple Inc., 2018 WL 3954864, at *4 (S.D. Tex. July 27, 2018) (“the

finding [that the case should be transferred to the Northern District of California] is based in

large part on the importance of [third-party] August’s evidence, through testimony and exhibits,
as the party who developed, manufactures, and provides the Accused Product to Apple”). Thus,

the § 1404(a) convenience analysis does not, as Fintiv suggests, require drawing all reasonable

inferences and resolving factual conflicts in favor of the plaintiff, and Apple submits that doing

so in the § 1404(a) context would be error.

     Regardless of whether the Court applies the Weatherford principle to the § 1404(a)

convenience analysis, the case should be transferred to the Northern District of California. If the

Court weighs the parties’ evidence, as Apple contends it should when conducting a 1404(a)

convenience analysis, the only reasonable conclusion is that the case should be transferred to
California. And, as explained in Apple’s briefing and at the oral hearing, this case should be


                                                 4
         Case 6:18-cv-00372-ADA Document 69 Filed 09/07/19 Page 5 of 6




transferred even if the Court applies the Weatherford principle because Fintiv’s “evidence” (viz.,

internet hearsay of dubious probative value) is insufficient to support a “reasonable inference” or

create any legitimate “factual dispute” as to whether any third-party in the Western District of

Texas would likely be a trial witness. See Dkt. No. 52 (Apple’s Reply); Dkt. No. 53-1 (NXP

Dec. of C. Dachs, ¶¶7-20); Dkt. No. 53-2 (Supp. Dec. of M. Jaynes, ¶8); Dkt. No. 66 (Hearing

Tr. at 49:15-51:17). Applupe respectfully submits that Fintiv’s reliance on Weatherford is

misplaced and, on the facts before the Court and in view of the relative strength of the evidence,

the case should be transferred to the Northern District of California.



Dated: September 7, 2019                          Respectfully submitted,

                                                  Claudia Wilson Frost – Lead Counsel
                                                  Texas Bar No. 21671300
                                                  ORRICK, HERRINGTON & SUTCLIFFE LLP
                                                  609 Main, 40th Floor
                                                  Houston, TX 77002
                                                  Telephone: 713.658.6400
                                                  Facsimile: 713.658.6401
                                                  Email: cfrost@orrick.com

                                                  Travis Jensen
                                                  California Bar No. 259925
                                                  ORRICK, HERRINGTON & SUTCLIFFE LLP
                                                  1000 Marsh Rd.
                                                  Menlo Park, CA 94025
                                                  Telephone: 650.614.7400
                                                  Facsimile: 650.614.7401
                                                  Email: tjensen@orrick.com

                                                  /s/ J. Stephen Ravel
                                                  J. Stephen Ravel
                                                  Texas State Bar No. 16584975
                                                  J.R. Johnson
                                                  Texas State Bar No. 24070000
                                                  KELLY HART & HALLMAN LLP
                                                  303 Colorado, Suite 2000
                                                  Austin, Texas 78701
                                                  Tel. (512) 495-6429
                                                  Fax (512) 495-6401


                                                 5
         Case 6:18-cv-00372-ADA Document 69 Filed 09/07/19 Page 6 of 6



                                              Email: steve.ravel@kellyhart.com
                                              Email: jr.johnson@kellyhart.com

                                              ATTORNEYS FOR APPLE INC.



                              CERTIFICATE OF SERVICE

       The undersigned certifies that on September 7, 2019, all counsel of record who are
deemed to have consented to electronic service are being served with a copy of this document
through the Court’s CM/ECF system under Local Rule CV-5. Any other counsel of record will
be served by a facsimile transmission or first-class mail.

                                              /s/ J. Stephen Ravel
                                               J. Stephen Ravel




                                             6
